DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (US 7389780)
Claim 1: Byun discloses a handheld cosmetic tool (see Figs 1-4) comprising: a body (20) forming a center receptacle holder (see Figs 2-3) and two sides (see Fig 3) surrounding the center receptacle holder; a plurality of receptacles (21b & 21a) disposed upon a top side of the center receptacle holder (see Figs 2-3); a plurality of hollow tool appendages (slots in 30) extending from and pivotally attached (Col 4, 25-30; see Figs 4-5) to the body at an end of the center receptacle holder (see Figs 1-3) and a plurality of tools (40) enclosed by and removably secured within each of the plurality of hollow tool appendages (slots in 30). The plurality of hollow tool appendages are foldable into a compact position (see Figs 2 & 4) within the center 
Claim 2: Byun discloses the plurality of receptacles to include a plurality of cosmetic products (Col 3, 30-40) which are removable from the receptacles since when the cosmetic is used it is being removed from its respective receptacle. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 7389780).
Claim 3: Byun discloses the tool of claim 1 and further discloses providing the case with a mirror (37). Byun discloses the invention essentially as claimed except for placing the mirror on a bottom side of the center receptacle holder. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the . 	
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 7389780) in view of Brogoitti (US 20150201733).
Claims 4-5: Byun discloses the invention essentially as claimed except for providing each tool in a removable container forming the tool appendage with the tool appendage carrying a removable cap. Brogoitti, however, discloses a cosmetic tool (see Figs 1-6) including a center receptacle holder that carries a series of removable receptacles (113, see Fig 5) disposed upon a top side of the center receptacle holder and a plurality of hollow tool appendages (104 & 105) pivotally attached to an end of the center receptacle holder (see Figs 1-5) with each of these hollow tool appendages including a removable cap (109) [0059] in order to protect the contents within the tool appendages when not in use. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Byun by providing the pivoting holder with a series of hollow tool tubes/appendages removably housed in each slot and having a removable cap as taught by Brogoitti in order to protect the various applicators when not in use. Furthermore, it is noted that any applicator can be housed within the tool appendages of Byun and a mascara brush is well known to come attached to a removable lid that joins a hollow tube of mascara so just providing the device of Byun with mascara tubes would also meet this claim limitation. The proposed modification means the plurality of caps would be removable after the plurality of hollow tool appendages are pivoted from the compact to an extended position. 
Response to Arguments
Applicant’s arguments filed 12/27/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772